Frank S. McCullough, J.
This is an appeal from a conviction on a charge of passing a red lig'ht in violation of section 1111 (subd. [d], par. 1) of the Vehicle and Traffic Law which resulted in the imposition of a $5 fine. Regardless of the penalty, the defendant is entitled to the full protection of hey legal rights *863Vehicle and traffic violations with the existence of the so-called ‘ ‘ point system ’ ’ have cumulative penalties which can result in the revocation of a license.
The automobile has long since escaped the classification of a pleasure vehicle and has become a necessary and important means of transportation. Conviction, therefore, should be based on legal evidence and the defendant given the protection of the presumption of innocence.
The arresting officer’s testimony as to the alleged violation is as follows: ‘ ‘ I was proceeding on Lake Street, going west nearing the intersection of North Broadway. There was a car to my right and somewhat a little ahead of me which was stopped for the traffic light, and as I came up to him the light had turned green and the vehicle to my right took some time to start, so I passed him and I was proceeding to go through the intersection when this vehicle going north proceeded through the traffic light for North Broadway ”.
On cross-examination he stated that he followed her for a half mile before stopping her, and that he did not know what the color of the light was on North Broadway traveling in a northerly direction "and that he could not see the light. The officer also stated the defendant denied seeing any red light. There were no witnesses produced other than the complaining witness on the prosecution’s case and counsel for the defendant moved to dismiss at the close of the prosecution’s case. The court is of the opinion that the motion should have been granted because the prosecution had failed to establish the defendant’s guilt beyond a reasonable doubt. This is not a case of believing or disbelieving the testimony of the officer. It is a question of lack of sufficient legal proof to justify a conviction. The defendant’s testimony did not supply the necessary proof as contended by the prosecution on the argument of the appeal.
Accordingly the judgment of conviction is reversed, the information dismissed, the fine remitted, and the notation of conviction deleted from defendant’s driver’s license.